Citation Nr: 1046480	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  10-15 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for left lower extremity 
radiculopathy, to include as secondary to lumbar spine 
degenerative disc disease, with retrolisthesis and herniated 
nucleus pulposus.

2.  Entitlement to an evaluation in excess of 10 percent prior to 
October 10, 2008, for right shoulder impingement syndrome.

3.  Entitlement to an evaluation in excess of 20 percent on and 
after January 1, 2009, for right shoulder impingement syndrome.

4.  Entitlement to a compensable initial evaluation for left 
inguinal hernia.

5.  Entitlement to an initial evaluation in excess of 10 percent 
for left abdominal wall scar.

6.  Entitlement to a temporary total evaluation during 
convalescence following left inguinal hernia surgery.

REPRESENTATION

Veteran represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

S. Pflugner


INTRODUCTION

The Veteran served on active duty from July 2002 to August 2004.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office in Detroit, Michigan (RO).


FINDINGS OF FACT

1.  In February, May, and September 2010, prior to the 
promulgation of a decision in the appeal, the Veteran withdrew 
his appeal as to the issue of entitlement to service connection 
for left lower extremity radiculopathy, to include as secondary 
to lumbar spine degenerative disc disease, with retrolisthesis 
and herniated nucleus pulposus

2.  In February, May, and September 2010, prior to the 
promulgation of a decision in the appeal, the Veteran withdrew 
his appeal as to the issue of entitlement to an evaluation in 
excess of 10 percent prior to October 10, 2008, for right 
shoulder impingement syndrome

3.  In February 2010, prior to the promulgation of a decision in 
the appeal, the Veteran withdrew his appeal as to the issue of 
entitlement to an evaluation in excess of 20 percent on and after 
January 1, 2009, for right shoulder impingement syndrome.

4.  In February, May, and September 2010, prior to the 
promulgation of a decision in the appeal, the Veteran withdrew 
his appeal as to the issue of entitlement to a compensable 
initial evaluation for left inguinal hernia.

5.  In February, May, and September 2010, prior to the 
promulgation of a decision in the appeal, the Veteran withdrew 
his appeal as to the issue of entitlement to an initial 
evaluation in excess of 10 percent for left abdominal wall scar.

6.  In February, May, and September 2010, prior to the 
promulgation of a decision in the appeal, the Veteran withdrew 
his appeal as to the issue of entitlement to a temporary total 
evaluation during convalescence following left inguinal hernia 
surgery.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal by the 
Veteran for the issue of entitlement to service connection for 
left lower extremity radiculopathy, to include as secondary to 
lumbar spine degenerative disc disease, with retrolisthesis and 
herniated nucleus pulposus, have been met.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2010).

2.  The criteria for withdrawal of the substantive appeal by the 
Veteran for the issue of entitlement to an evaluation in excess 
of 10 percent prior to October 10, 2008, for right shoulder 
impingement syndrome have been met.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2010).

3.  The criteria for withdrawal of the substantive appeal by the 
Veteran for the issue of entitlement to an evaluation in excess 
of 20 percent on and after January 1, 2009, for right shoulder 
impingement syndrome have been met.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2010).

4.  The criteria for withdrawal of the substantive appeal by the 
Veteran for the issue of entitlement to a compensable initial 
evaluation for left inguinal hernia have been met.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2010).

5.  The criteria for withdrawal of the substantive appeal by the 
Veteran for the issue of entitlement to an initial evaluation in 
excess of 10 percent for left abdominal wall scar have been met.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), 
(c) (2010).

6.  The criteria for withdrawal of the substantive appeal by the 
Veteran for the issue of entitlement to a temporary total 
evaluation during convalescence following left inguinal hernia 
surgery have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 
20.204(b).  Withdrawal may be made by the veteran or by his 
authorized representative, except that a representative may not 
withdraw a substantive appeal filed by the veteran personally 
without the express written consent of the veteran.  38 C.F.R. § 
20.204(c).

In February 2010, prior to the promulgation of a decision by the 
Board, the Veteran submitted a statement wherein he requested to 
withdraw his appeals as to the following issues:  (1) entitlement 
to service connection for left lower extremity radiculopathy, to 
include as secondary to lumbar spine degenerative disc disease, 
with retrolisthesis and herniated nucleus pulposus; (2) 
entitlement to an evaluation in excess of 10 percent prior to 
October 10, 2008, for right shoulder impingement syndrome; (3) 
entitlement to an evaluation in excess of 20 percent on and after 
January 1, 2009, for right shoulder impingement syndrome; 
(4) entitlement to a compensable initial evaluation for left 
inguinal hernia; 
(5) entitlement to an initial evaluation in excess of 10 percent 
for left abdominal wall scar; and (6) entitlement to a temporary 
total evaluation during convalescence following left inguinal 
hernia surgery.  In May and September 2010, the Veteran submitted 
statements wherein he requested to withdraw 5 of the 6 listed 
issues, omitting entitlement to an evaluation in excess of 20 
percent on and after January 1, 2009, for right shoulder 
impingement syndrome.  Consequently, no allegation of error of 
fact or law remains before the Board for consideration with 
regard to these issues.  As such, the Board finds that the 
Veteran has withdrawn these claims.  Accordingly, the Board does 
not have jurisdiction to review the appeals as to the issues of 
(1) entitlement to service connection for left lower extremity 
radiculopathy, to include as secondary to lumbar spine 
degenerative disc disease, with retrolisthesis and herniated 
nucleus pulposus; (2) entitlement to an evaluation in excess of 
10 percent prior to October 10, 2008, for right shoulder 
impingement syndrome; (3) entitlement to an evaluation in excess 
of 20 percent on and after January 1, 2009, for right shoulder 
impingement syndrome; (4) entitlement to a compensable initial 
evaluation for left inguinal hernia; (5) entitlement to an 
initial evaluation in excess of 10 percent for left abdominal 
wall scar; and (6) entitlement to a temporary total evaluation 
during convalescence following left inguinal hernia surgery, and 
the issues are thus, dismissed.


ORDER

Service connection for left lower extremity radiculopathy, to 
include as secondary to lumbar spine degenerative disc disease, 
with retrolisthesis and herniated nucleus pulposus, is dismissed.

An evaluation in excess of 10 percent prior to October 10, 2008, 
for right shoulder impingement syndrome, is dismissed.

An evaluation in excess of 20 percent on and after January 1, 
2009, for right shoulder impingement syndrome is dismissed.

A compensable initial evaluation for left inguinal hernia is 
dismissed.

An initial evaluation in excess of 10 percent for left abdominal 
wall scar is dismissed.

A temporary total evaluation during convalescence following left 
inguinal hernia surgery is dismissed.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


